Citation Nr: 0912150
Decision Date: 04/01/09	Archive Date: 06/02/09

Citation Nr: 0912150	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-31 982	)	DATE APR 01 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 2003 rating decision by the Newark, New Jersey 
Regional Office (RO).

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2004.  A transcript of that 
hearing is associated with the claims file.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits allowed based on false or 
fraudulent evidence.  38 U.S.C.A. § 7104(a) West 2002; 38 
C.F.R. § 20.904 (2008).

In this case, in a decision dated November 29, 2007, the 
Board denied, in relevant part, the Veteran's claim seeking 
entitlement to service connection for a lumbosacral strain, 
claimed as a low back injury.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("Court").  While the matter was pending 
before the Court, in November 2008, the Veteran's attorney 
and a representative of the VA's General Counsel filed a 
Joint Motion for Partial Remand.  It was moved therein that 
the part of the November 2007 Board decision that denied 
entitlement to service connection for a lumbosacral strain, 
claimed as a low back injury, be vacated and the matter 
remanded to the Board.  In a December 2008 Order, the Court 
granted the motion and remanded the matter to the Board for 
further development and adjudication.  The appeal as to the 
remaining of issue of entitlement to service connection for 
fascioscapulohumeral dystrophy (FSHD) was dismissed by the 
Court and remains undisturbed.

In light of the Court's December 2008 Order, the Board 
decision dated November 29, 2007, addressing the issue of 
entitlement to service connection for a lumbosacral strain, 
claimed as a low back injury, is vacated in order that the 
matter may be addressed on a proper legal basis.

Under 38 U.S.C.A. § 7252 (West 202), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims ("Court").  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  The merits of the 
issue set forth above on the cover page are considered in the 
decision below.


FINDING OF FACT

The Veteran has chronic lumbosacral strain as a result of 
heavy lifting during service.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At his January 2004 hearing the Veteran asserted that his 
current low back disability is due to lifting injuries during 
service.  The Board notes that the service treatment records 
reveal lifting injuries in April 1983 and February 1986.  
While these records do not state that the injuries resulted 
in back disability, the Veteran did report recurrent back on 
his July 1986 Report of Medical History.  

In an October 2002 letter, J.S.Y., D.O., stated that the 
Veteran's low back disability could have been caused or 
aggravated by the Veteran's muscular dystrophy disability.  
The Veteran's records were reviewed by a VA physician in 
February 2003.  The VA physician opined that the Veteran's 
back cramps were more likely than not an early manifestation 
of FSHD.

The Veteran submitted a March 2005 letter from R.T., M.D.  
This physician opined that overuse musculoskeletal back pain 
is very common in FSHD.  

On VA examination in January 2008 the diagnostic impression 
was lower back sprain and strain.  The examiner stated that 
if an injury to the back occurred during service it was at 
least as likely as not that the Veteran's back disability was 
due to service.

As noted above, the Veteran's service treatment records 
document that the Veteran engaged in heavy lifting during 
service and that the heavy lifting resulted in injuries and 
medical treatment.  While these records do not specifically 
document an injury to the back, the Board finds the Veteran's 
testimony of a back injury in service while heavy lifting to 
be credible.  The Veteran's complaint of recurrent back pain 
just prior to discharge in July 1986 also lends support to 
the Veteran's assertions.  Since the Board finds the 
Veteran's assertions of a back injury in service to be 
credible, the January 2008 VA medical opinion supports the 
Veteran's claim that his current back disability is related 
to service.  Considering all doubt in favor of the Veteran, 
the Board finds that the Veteran's current lumbosacral strain 
disability is due to his military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that there is also medical evidence 
indicating that the Veteran's back disability is caused or 
aggravated by his service-connected FSHD.  However, since the 
Veteran is being granted service connection for his 
lumbosacral disability on a direct basis, whether or not such 
is caused or aggravated by a service-connected disability is 
now moot.


ORDER

Entitlement to service connection for chronic lumbosacral 
strain is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0737547	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
claimed as a low back injury.

2.  Entitlement to service connection for facioscapulohumeral 
dystrophy (FSHD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 2003 rating determination by the Newark, New 
Jersey Regional Office (RO).

The veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2004.  A transcript of that 
hearing is associated with the claims file.  

This matter was before the Board in April 2005, and was then 
remanded for further development.  


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that 
currently diagnosed lower back strain/sprain is causally 
related to the veteran's period of military service.

2.  The veteran's FSHD is a congenital disorder, which was 
subject to a superimposed injury in service.




CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  FSHD was incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007); 
VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in August 
2006.  The RO readjudicated the claims and sent him a 
supplemental statement of the case (SSOC) in August 2007, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to the notice.  In August 2007, 
the veteran stated that he had no further evidence to submit.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the August 2006 letter 
informed the veteran: "It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  (Emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in August 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, private physicians' statements, 
lay statements, and reports of VA examinations addressing the 
etiology of the claimed conditions - the dispositive issue.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

Entitlement to service connection for lumbosacral strain, 
claimed as a low back injury.

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  VA examination in September 2006 resulted in a 
diagnosis of lower back strain/sprain.  Hickson element (1) 
has therefore been satisfied.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of a low back injury.  The Board acknowledges that in 
April 1983, the veteran was seen for complaints he said 
started after lifting a heavy object in October 1982; 
however, these complaints dealt with a strain to the stomach 
and not the back.  The veteran did report a history of 
recurrent back pain on the medical history portion of his 
July 1986 separation examination; however, no injury is 
documented in the records.  Clinical evaluation of the spine 
at separation was normal.  Given that the service medical 
records do not show any low back injury, Hickson element (2) 
has not been met and the claim fails on this basis alone.

As an aside, the Board notes that insofar as Dr. R.T.'s March 
2005 statement maintains that the claimed is the direct 
result of an in-service injury ("it is highly likely that 
some of the of the physical work he was required to do - 
i.e., lifting heavy projectiles - contributed to his low back 
injury and resultant chronic pain.") it is not entitled to 
probative weight.  As explained above, there is absolutely no 
evidence that the veteran injured his low back in service.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (an opinion based upon 
an inaccurate factual premise has no probative value).

The September 2006 VA examiner noted, after reviewing the 
claims file, that there was no documentation of lower back 
injury while in the service.  

To the extent the veteran, himself, contends that his lower 
back strain/sprain is related to his military service, it is 
now well established that laymen without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In summary, as Hickson elements (2) and (3) have not been 
satisfied, the veteran's claim of entitlement to service 
connection for lumbosacral strain must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Entitlement to service connection for FSHD.

In this case, the Board concedes that the Hickson element (1) 
has been satisfied as to the claim of service connection for 
FSHD.  The medical clearly shows that the veteran suffers 
from the condition.  

With respect to Hickson element (2), a review of the 
veteran's service medical records fails to note the presence 
of ay symptoms of FSHD.  The initial documentation of the 
condition is in 1988, two years after discharge.  Thus, 
Hickson element (2) has not been satisfied.

It is recognized that under VA laws and regulations, 
disabilities considered congenital and developmental in 
nature are not deemed compensable diseases for VA purposes.  
As evident from the February 2006 VA examination, the 
veteran's FSHD has been shown to be a congenital or 
developmental disorder; and thus, it is not deemed a 
compensable disease for VA purposes.  38 C.F.R. § 3.303(c) 
(2007).

Under certain circumstances, service connection may be 
granted for such disorders if shown that they were subject to 
a superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VAOPGCPREC 82-90 (July 18, 1990).  In this regard, the 
Board finds relevant the opinion of Dr. R.T. provided in 
March 2005.  In pertinent part, Dr. R.T. stated: 

Therefore, it is my opinion that [the 
veteran], unbeknownst to him, had signs 
and symptoms of FSHD while he was serving 
in the Navy.  Consequently, it is highly 
likely that some of the physical work he 
was required to do - i.e., lifting heavy 
projectiles - contributed to his low back 
injury and resultant chronic pain.  
Overuse musculoskeletal back pain is very 
common in FSHD.  This is the result of 
weakened shoulder girdle muscles and 
weakened abdominal muscles causing 
postural changes (exaggerated lumbar 
lordosis) and brought on by heavy 
lifting.  

As discussed above, the Board has already determined that the 
veteran did not sustain a back injury in service.  However, 
the service medical records do confirm that he was treated in 
April 1983 for injury sustained as a result of lifting a 
heavy object in October 1982.  Insofar as Dr. R.T.'s opinion 
arguably implicates "heavy lifting" as the "injury" that 
triggered the veteran's FSHD, the Board finds that service 
connection is warranted in this case.  That is, this evidence 
suggests that a superimposed injury occurred during service.  
See VAOPGCPREC 82-90.  

In short, although the veteran did not sustain a back injury 
in service, it can not be disputed that he did sustain an 
injury, albeit to the stomach, in service as a result of 
lifting a heavy object.  The Board is also persuaded by the 
February 2006 VA examiner who, after reviewing the claims 
file, opined that the manifestation of the disease started 
while in service.  

Based upon the foregoing analysis, the Board finds that the 
evidence supports the grant of service connection for FSHD.  


ORDER

Entitlement to service connection for lumbosacral strain, 
claimed as a low back injury is denied.

Entitlement to service connection for FSHD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



